Title: To Thomas Jefferson from Benjamin Shultz, 5 January 1807
From: Shultz, Benjamin
To: Jefferson, Thomas


                        
                            Your Excellency,
                            
                            Hereford Township Berks County (Pennsylvania) 5th. January 1807
                        
                        I have taken the liberty of transmitting to Congress a petition relative to the encouragement of American
                            manufactures.
                        Joseph Clay Esqr. will present the petition. It contains a plan agreeable to which, in my view, an
                            encouragment of such institutions may be effected. It represents sollicitudes that this plan may meet with a favourable
                            reception. Your Excellency I know is well aware of the necessity of encouraging such establishments in this country.
                            Although I possess no personal acquaintance with your Excellency, yet I trust, from your friendly disposition to these
                            institutions, that should the principles of my plan accord with your Excellency’s wishes and sentiments, your Excellency
                            will give such public or private encouragement to the plan as your Excellency may deem proper. With a sollicitude for your
                            Excellency’s favourable interference in this undertaking, and with sentiments of high esteem I have the honour to be 
                  Your
                            Excellency’s obedient and very humble Servant
                        
                            Benjn. Shultz
                            
                        
                    